Citation Nr: 0005192
Decision Date: 02/28/00	Archive Date: 09/08/00

DOCKET NO. 94-48 248               DATE FEB 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for atherosclerotic peripheral
vascular arterial disease of the lower extremities.

2. What evaluation is warranted for status post bilateral varicose
vc@in stripping from December 14, 1993.

REPRESENTATION 

Appellant represented by: AMVETS 

ATTORNEY FOR THE BOARD 

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from October 1953 to
October 1955.

This appeal to the Board of Veterans' Appeals (Board) arises from
a July 1994 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Cleveland, Ohio. The appeal was last
before the Board in January 1998, at which time it was remanded for
further development. Following completion of the requested
development, the RO, in a Supplemental Statement of the Case (SSOC)
mailed to the veteran in April 1999, continued to deny the second
issue listed on the title page. The first issue listed on the title
page was initially addressed in the SSOC, subsequent to which a
timely appeal was received. Therefore, such issue (i.e., the first
issue listed on the title page) is included in the present appeal.

FINDINGS OF FACT

1. All of the evidence necessary for an equitable disposition of
this appeal has been obtained.

2. The claim for service connection for atherosclerotic peripheral
vascular arterial disease of the lower extremities is not
plausible.

3. From December 14, 1993, to January 11, 1998, the veteran's
status post bilateral varicose vein stripping was manifested by
varicosities ranging from the thighs to the calves, with complaint
of activity-occasioned lower extremity pain, productive,
collectively, of moderately severe overall disability.

4. From January 12, 1998, the veteran's status post bilateral
varicose vein stripping is manifested by persistent edema, without
evidence of related stasis pigmentation or eczema.

2 - 

CONCLUSIONS OF LAW

1. The claim for service connection for atherosclerotic peripheral
vascular arterial disease is not well grounded. 38 U.S.C.A 5107(a)
(West 1991).

2. From December 14, 1993, to January 11, 1998, the criteria for a
30 percent disability evaluation for status post bilateral varicose
vein stripping have been met. 38 U.S.C.A. 1155, 5107 (West 1991);
38 C.F.R. 3.321(b)(1), 4.104, Diagnostic Code 7120 (effective
through January 11, 1998).

3. From January 12, 1998, the criteria for a 20 percent disability
evaluation for status post varicose vein stripping, left lower
extremity, have been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 3.321(b)(1), 4.104, Diagnostic Code 7120 (effective January
12, 1998).

4. From January 12, 1998, the criteria for a 20 percent disability
evaluation for status post varicose vein stripping, right lower
extremity, have been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 3.321(b)(1), 4.104, Diagnostic Code 7120 (effective January
12, 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The threshold question to be answered with respect to this aspect
of the appeal is whether the appellant has presented evidence of a
well-grounded claim. 38 U.S.C.A. 5107(a). A well-grounded claim is
a claim that is plausible, that is, one that is meritorious on its
own or capable of substantiation. Murphy v. Derwinski, 1 Vet. App.
78, 81 (1990). If a claim is not well grounded, the appeal must
fail with respect to it, and there is no duty to assist the
appellant further in the

- 3 - 

development of facts pertinent to the claim. Id., 38 U.S.C.A.
5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v.
Derwinski, 2 Vet. App. 609 (1992).

The initial burden is on the claimant to produce evidence of a
well-grounded claim. 38 U.S.C.A. 5107(a); see Grivois v. Brown, 6
Vet. App. 136 (1994); Grottveit at 92; Tirpak at 610-11. Where a
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is plausible or possible is required. Grottveit at 92-93.

Further, in order for a claim to be considered plausible, and
therefore well grounded, there must be evidence of a current
disability (a medical diagnosis), of incurrence or aggravation of
a disease or an injury in service (lay or medical evidence), and
medical evidence of a nexus between the inservice injury or disease
and a current disability. Epps. v. Gober, 126 F.3d 1464, 1468 (Fed.
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 78
F.3rd 604 (Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223,
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). To
establish a well-grounded claim for entitlement to servile
connection on a secondary basis, the veteran must provide medical
evidence that attributes a non service-connected disability to a
service-connected disability. Jones v. Brown, 7 Vet. App. 134, 137
(1994).

In this matter, the veteran asserts that he is entitled to service
connection for atherosclerotic peripheral vascular arterial disease
of the lower extremities either as a direct result of service or as
secondary to service-connected varicose veins. Service connection
may be granted for disability resulting from disease or injury
incurred or aggravated during service. 38 U.S.C.A. 1110 (West
1991); 38 C.F.R. 3.303 (1999). Certain diseases, including
cardiovascular disorders, may be presumed incurred in service if
shown to have manifested to a compensable degree within one year
after the date of separation from service. 38 U.S.C.A. 1101, 1112,
1113 (West 1991 & Supp. 1999); 38 C.F.R.  3.3 07, 3.309 (1999).

4 -

In addition, service connection may be granted for disability that
is ]proximately due to or the result of a service-connected
disability. 38 C.F.R. 3.31O(a) (1999). In Allen v. Brown, the Court
held that "when aggravation of a veteran's non-service- connected
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for the
degree of disability (but only that degree) over and above the
degree of disability existing prior to aggravation." Allen v.
Brown, 7 Vet. App. 439, 448 (1995) (en banc),

Service medical records are negative for diagnoses of
atherosclerotic peripheral vascular arterial disease of the lower
extremities. Post service clinical evidence reflects that the
veteran was first diagnosed as having arteriosclerotic peripheral
vascular disease beginning in the 1990s. However, there is no
competent medical evidence linking the peripheral vascular disease
to service. There is, in addition, no evidence demonstrating that
the peripheral vascular disease was either caused or worsened by
impairment associable with the veteran's service-connected varicose
veins. Finally, the veteran is not entitled to service connection
for arteriosclerotic peripheral vascular arterial disease of the
lower extremities on a presumptive basis in that the disease was
first diagnosed in the 1990's, many years after his separation from
service. See 38 U.S.C.A. 1101, 1112, 1113; 38 C.F.R. 3.307, 3.309.
In view of the foregoing considerations, a plausible claim for
service connection (on a direct, secondary or presumptive basis)
for peripheral vascular disease is not presented. See Grottveit,
supra. Accordingly, such claim is not well grounded. 38 U.S.C.A.
5107(a).

In addition, although the Board has considered and disposed of the
veteran's foregoing claim for service connection on a ground
different from that of the RO, the veteran has not been prejudiced
by the Board's decision. This is because, in assuming that such
claim was well grounded, the RO accorded the veteran greater
consideration than this claim in fact warranted under the
circumstances. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). To
remand this case to the RO for consideration of the issue of
whether this claim is well grounded would be pointless and, in
light of the law cited above, would not result in a determination
favorable to the veteran. VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg.
49, 747 (1992).

- 5 -

Finally, as pertinent to the veteran's claim for service connection
for peripheral vascular disease, the Board is of the opinion that
its discussion above bearing on such issue is sufficient to inform
the veteran of the elements necessary to complete his application
for a claim for service connection relative to such disability. See
Robinette v. Brown, 8 Vet. App. 69 (1995).

Increased Rating

As a preliminary matter, the Board finds that the veteran's claim
for an increased rating for status post bilateral varicose vein
stripping is plausible and[ thus well grounded within the meaning
of 38 U.S.C.A. 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629
(1992) (a claim of entitlement to an increased evaluation for a
service-connected disability generally is a well-grounded claim).
The Board is satisfied that all relevant evidence has been obtained
with respect to this claim and that no further assistance to the
veteran is required in order to comply with the duty to assist
mandated by statute.

In accordance with 38 C.F.R. 4.1, 4.2 (1999) and Schafrath v.
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all
evidence of record pertaining to the history of the veteran's
service-connected vascular disability and has found nothing in the
historical record that would lead to a conclusion that the current
evidence of record is not adequate for rating purposes. Moreover,
the Board is of the opinion that this case presents no evidentiary
considerations that would warrant an exposition of the remote
clinical histories and findings pertaining to the disability at
issue. See Francisco v. Brown, 7 Vet. App. 55 (1994) (where an
increase in a disability rating is at issue, the current level of
disability is of primary concern).

The record demonstrates that the veteran was diagnosed as having
varicose veins during service and that he underwent a ligation of
the saphenous vein of both lower extremities. In an April 1956
rating action, the RO granted service connection for

- 6 -

postoperative scar of the right calf ligation of varicose veins. A
noncompensable evaluation was assigned.

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities (Rating Schedule),
found in 38 C.F.R. Part 4. The Board attempts to determine the
extent to which the veteran's service-connected disability
adversely affects his ability to function under the ordinary
conditions of daily life, and the assigned rating is based, as far
as practicable, upon the average impairment of earning capacity in
civil occupations. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1,
4.10 (1999).

During the pendency of this appeal, the VA issued new regulations
for evaluating disability due to varicose veins. Prior to January
12, 1998, under Diagnostic Code 7120, the evaluation criteria
provided a rating of 10 percent for moderate disability,
varicosities of the superficial veins below the knees, with
symptoms of pain and cramping on exertion, unilateral or bilateral.
Moderately severe disability, involving superficial veins above and
below the knee, with varicosities of the long saphenous, ranging in
size from one to two centimeters in diameter, with symptoms of pain
or cramping on exertion, without involvement of the deep
circulation was rated 20 percent disabling when unilateral and 30
percent when bilateral. Severe disability, involving superficial
veins above and below the knee, with involvement of the long
saphenous, ranging over 2 centimeters in diameter, marked
distortion and sacculation, with edema and episodes of ulceration,
no involvement of deep circulation, was rated 40 percent when
unilateral and 50 percent when bilateral.

Effective January 12, 1998, the regulations utilized to evaluate
disability for varicose veins were revised. Under revised
Diagnostic Code 7120, varicose veins manifested by intermittent
edema of an extremity or aching and fatigue in a leg after
prolonged standing or walking, with symptoms relieved by elevation
of the extremity or compression hosiery is rated 10 percent
disabling. A 20 percent rating is assigned for persistent edema,
incompletely relieved by elevation of an extremity, with or without
beginning stasis pigmentation or eczema. A 40 percent rating is

- 7 - 

assigned for persistent edema and stasis pigmentation or eczema,
with or without intermittent ulceration.

A note following revised Diagnostic Code 7120 provides that the
foregoing evaluations are for involvement of a single extremity. If
more than one extremity is involved, each involved extremity is to
be evaluated separately and the ratings combined, using the
bilateral factor, if applicable. See 38 C.F.R. 4.25, 4.26, 4.104
(1999).

Where the law or regulations change while a case is pending, the
version most favorable to the claimant applies. Karnas v.
Derwinski, 1 Vet. App. 308, 312-313 (1991). As the discussion which
follows reflects, the veteran was afforded a VA examination
pursuant to the new rating criteria, and the RO applied the revised
regulation and notified the veteran of the regulatory change in an
April 1999 Supplemental Statement of the Case. Therefore the
veteran was given adequate notice and the opportunity to submit
evidence and argument. The Board determines that the veteran has
not been prejudiced thereby. See Bernard v. Brown, 4 Vet. App. 384,
393 (1993).

On December 14, 1993, the veteran filed an informal claim for an
increased rating for the service-connected varicose veins. In
support of the claim, the veteran submitted private medical records
dated in 1992. In January 1992, the veteran related that his right
leg would give out, that he tired easily, that he could only walk
a few blocks at a time, that he had some discoloration over the
inner aspect of both lower legs which was accompanied by itching,
and that he had noticed trace to 1+ edema of both legs, and that
the right foot would become very cold, numb, and tingly at night.
The veteran denied any history of deep venous thrombosis in the
lower extremities. On physical examination, the femoral pulses were
3+ on both sides; popliteal and ankle pulses were present on the
right side. The examiner observed that the right lower leg appeared
to be cooler and that the hair was absent on the lower leg and
toes. The diagnostic impression included totally occluded right
superficial femoral artery with probable disease in the
trifurcation of the night

8 -

popliteal artery and post history of thrombophlebitis and status
post varicose vein excision.

A fee basis examination was conducted in February 1994. At that
time, the veteran complained of right knee pain when walking which
caused debilitating pain. The veteran stated that the pain traveled
from the knees to his ankles. Additional complaints included
bilateral leg burning. It was noted that the veteran used support
hose that did not provide any relief. On physical examination, the
examiner observed bilateral varicosities of the lower extremities
(left greater than right) and brawny skin changes bilaterally.
Arterial pulsations, femoral and popliteal pulses, were 2+ on the
left and 1+ on the right. Popliteal pulses were +2 on the left and
+1 on the right. There were absent dorsalis pedis and posterior
tibial pulses, bilaterally. The impressions were venous
insufficiency with a history of bilateral venous stripping and
ligation, bilateral lower extremity varicosities (left greater than
right), and atherosclerotic peripheral vascular disease with
intermittent claudication.

In a rating action dated in July 1994, the RO increased the
disability evaluation for bilateral varicose veins to 10 percent.
The RO also recharacterized the disorder as status post varicose
vein stripping, bilateral. The 10 percent evaluation became
effective on December 14, 1993.

A private entry dated in November 1994 reflects that the veteran
was seen for his peripheral vascular problems. The veteran
indicated that he felt better with Trenthal. On physical
examination, there were femoral pulses bilaterally. The examiner
observed a faint posterior tibial pulse on the left; there was no
pedal pulse on the right. Both of the feet were pink and warm.

At VA examinations conducted in April 1996 and March 1997, the
veteran complained of symptoms consistent with those noted
previously. The collective findings on the respective physical
examinations included bilateral saccular varicosities of the lower
extremities at the calves, knees, and thighs. There was brawny skin
discoloration down to the ankles and feet. Arterial pulses were +2
on the left and +1 on the right. Popliteal pulses were +2 on the
left and +1 on the right.

- 9 -

There were absent dorsalis pedis and posterior tibialis pulses,
bilaterally. The skin temperature was normal, and there was no
paresthesias. The impression was venous insufficiency with history
of bilateral venous stripping and ligation, bilateral lower
extremity saccular varicosities (left greater than right), and
atherosclerotic peripheral vascular disease with intermittent
claudication. In March 1997, the examiner indicated that there was
brawny discoloration without edema to the bilateral ankles and
feet.

A fee basis examination was conducted in May 1998. At that time,
the veteran complained of leg pain when walking. He indicated that
rest relieved the pain. Additional complaints included mild edema
of the ankles, leg cramps at night, and aching pain in the legs
while at rest. The veteran further stated that he used support hose
without relief On physical examination, the femoral pulses were
palpable but slightly diminished. Popliteal, posterior tibial and
dorsalis pedis pulses were moderately diminished bilaterally. The
examiner observed evidence of superficial varicosities of both
lower extremities. There was no evidence of large varicose veins in
either leg and no evidence of arterial or venous stasis ulcer,;. A
venous Doppler conducted in May 1998 revealed moderate arterial
occlusive disease of the right lower extremity and mild arterial
occlusive disease of the left ]lower extremity. A bilateral lower
extremity venous duplex was negative for any evidence of deep
venous thrombosis of the lower extremities, bilaterally. At the
conclusion of the examination, the examiner concluded that there
was no evidence of serious deep venous obstruction or problems in
either lower extremity and that there was occlusive peripheral
vascular arterial disease of both lower extremities, right greater
than left with intermittent claudication.

A. Evaluation from December 14, 1993, to January 11, 1998

The Board will not evaluate the veteran's bilateral disability
under the new rating criteria because only the law temporally in
effect applies and because the revised regulations did not provide
for retroactive consideration. See Rhodan v. West, 12 Vet. App. 55,
57 (1998) (the Court held that even where the Board has notice that

10-

the law will change in the future, it need only apply that law in
effect at the time). Thus, in this aspect of the appeal, the Board
will apply the criteria which was in effect through January 11,
1998.

In considering the question of what evaluation is warranted for
status post bilateral varicose vein stripping from December 14,
1993, to January 11, 1998 (the duration to which the provisions of
Diagnostic Code 7120, as promulgated through January 11, 1998,
apply), the Board would observe at the outset that such matter both
implicates and accords with the recent analysis bearing on "staged
ratings" advanced by the United States Court of Appeals for
Veterans Claims in Fenderson v. West, 12 Vet. App. 119 (1999). With
respect to such aspect of the certified increased rating claim, the
Board observes that a number of the criteria for a 30 percent
rating under the provisions of Diagnostic Code 7120 (effective
through January 11, 1998) are temporally satisfied. In this regard,
varicosities (though of unstated dimension) extending from the
thighs to the calves, relative to each lower extremity, were noted
on the March 1997 (though the same is uncertain relative to the
April 1996 VA examination) VA examination. In the course of the
same (i.e., March 1997) VA examination, the veteran specifically
complained of experiencing lower extremity pain on ambulation, the
same being characteristic of the requisite "moderately severe"
disability necessary for a 30 percent rating under such Code. It is
also noteworthy that the veteran complained of such ambulation-
related pain when he was examined by VA in February 1994. While
varicosities involving each lower extremity were also noted on the
February 1994 VA examination, it is, to be sure, unclear whether
they were above as well as below the knee. Nevertheless, the Board
is satisfied that, based on the above-cited evidence to
specifically include the reports pertaining to the February 1994
and March 1997 VA examinations, the criteria for a 30 percent
rating, from December 14, 1993, through Janeiro 11, 1998, pursuant
to the then applicable provisions of Diagnostic Code 7120, are
satisfied. Without evidence, however, of varicosities which were
temporally in excess of 2 cm. in diameter or either complaint or
finding bearing on episodic ulceration, the Board is well persuaded
that further entitlement to a 50 percent rating under such
promulgation of Diagnostic Code 7120 is not in order.

- 11 -

B. Evaluation, Each Lower Extremity, From January 12, 1998

Owing to the reasoning advanced hereinbelow, the Board is of the
view that separate 20 percent ratings, one for each of the
veteran's lower extremities, are warranted, effective January 12,
1998.

In this regard, the findings on the veteran's examination by VA in
May 1998, at which time he related a history of "mild" edema
involving his ankles, included "some superficial varicosities"
involving each lower extremity. The latter finding, in turn, leads
the Board to assume that the edema affecting each lower extremity
is most likely persistent in nature, presenting a disability
picture which is consistent with a 20 percent rating (for each
lower extremity) in accordance with the criteria in Diagnostic Code
7120 which became effective on January 12, 1998. Without, however,
any evidence documenting the presence of varicose vein-related
stasis pigmentation or eczema involving either lower extremity,
further entitlement to separate 40 percent evaluations pursuant to
such Code is clearly not in order.

Finally, the evidence of record does not present such an
exceptional or unusual disability picture as to render impractical
the application of the regular schedular standards and thus warrant
assignment of an extraschedular evaluation under 38 C.F.R.
3.321(b)(1). The veteran has not asserted or offered any objective
evidence that his bilateral varicose veins have interfered with his
employment status to a degree greater than that contemplated by the
regular schedular standards, which are based on the average
impairment of employment. Nor does the record reflect frequent
periods of hospitalization for the disability. Hence, the record
does not present an exceptional case where the above-awarded
evaluations are found to be inadequate. Accordingly, the Board
determines that the criteria for submission for assignment of an.
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are not
met.

12 -

ORDER

Evidence of a well grounded claim not having been submitted, the
appeal for service connection for atherosclerotic peripheral
vascular arterial disease of the lower extremities is denied.

A 30 percent disability evaluation, from December 14, 1993, to
January 11, 1998, for status post bilateral varicose vein stripping
is granted, subject to the controlling regulations governing the
payment of monetary benefits.

A 20 percent disability evaluation, from January 12, 1998, for
status post varicose vein stripping, left lower extremity, is
granted, subject to the controlling regulations governing the
payment of monetary benefits.

A 20 percent disability evaluation, from January 12, 1998, for
status post varicose vein stripping, right lower extremity, is
granted, subject to the controlling regulations governing the
payment of monetary benefits.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

13 -



